Filed 7/11/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 154







Lorry Van Chase, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20180073







Appeal from the District Court of Rolette County, Northeast Judicial District, the Honorable Michael P. Hurly, Judge.



AFFIRMED.



Per Curiam.



Ward K. Johnson III, Grand Forks, N.D., for petitioner and appellant.



Ryan J. Thompson, State’s Attorney, Rolla, N.D., for respondent and appellee.

Chase v. State

No. 20180073



Per Curiam.

[¶1]	Lorry Van Chase appeals from an order denying his application for post-

conviction relief.  He argues the district court erred by denying his application because he received ineffective assistance from his trial counsel and his trial counsel failed to disclose a conflict of interest.  This Court previously reversed and remanded to the district court for an evidentiary hearing on the claims in Chase’s application.  
Chase v. State
, 2017 ND 192, 899 N.W.2d 280.  Chase did not file a transcript of the evidentiary hearing with this Court on appeal.  Under N.D.R.App.P. 10(b), an appellant is responsible for filing with this Court the transcript of any evidentiary hearings held in the case.  A party’s failure to provide a transcript of the proceedings in the district court may prevent the party from prevailing on appeal. 
 See In re Hehn
, 2015 ND 218, ¶ 22, 868 N.W.2d 551; 
State v. Clark
, 2001 ND 194, ¶ 5, 636 N.W.2d 660.  We will decline to review an issue if the record does not allow for meaningful and intelligent review of the district court’s alleged error.  
Clark
, at ¶ 5.  Because Chase did not file a transcript of the evidentiary hearing, we cannot conduct a meaningful and intelligent review of the alleged errors.  We, therefore, summarily affirm under N.D.R.App.P. 35.1(a)(7).

[¶2]	Gerald W. VandeWalle, C.J.

Jerod E. Tufte

Jon J. Jensen

Lisa Fair McEvers

Daniel J. Crothers